Citation Nr: 1519847	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-40 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 





INTRODUCTION

The Veteran had active service from February 1971 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying the claims currently on appeal.  

In his October 2010 appeal to the Board (VA Form 9), the Veteran requested a hearing before a Board Member at his local RO.  However, he subsequently withdrew this request in writing in February 2011.  As such, the Board will proceed to adjudicate the Veteran's claim without scheduling him for a hearing.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus manifested as a result of noise exposure during military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to service connection for tinnitus.  Specifically, he has asserted that this condition began during military service following noise exposure.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the Veteran's original claim of May 2009, the Veteran asserted that he "first noticed his tinnitus during his military service."  While the Veteran was noted to have indicated he had no idea when his tinnitus started upon examination in April 2010, he did still assert that it had been present "forever."  Finally, the record contains a statement from the Veteran's wife dated March 2011.  According to this statement, she met the Veteran in February 1978 and married him in October 1979.  According to her, the Veteran had been complaining of ringing in his ears for all of the time that she had known him.  

In light of the above evidence, the Board finds that service connection for tinnitus is warranted.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Tinnitus is a condition for which the Veteran is uniquely situated to competently identify and report on the onset and duration of this condition.  In the present case, there is nothing of record to call into question the credibility of the Veteran's assertions and the record confirms his reports of noise exposure, as he served with the Army in Vietnam.  As such, service connection for tinnitus is warranted.  

Therefore, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

The claim of entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has reported that he suffers from a hearing loss disability related to military service.  While the Veteran can offer statements regarding his perception of reduced hearing, he is not in fact competent to diagnose himself with an actual hearing loss disability.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2014).  

Notably, audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher thresholds indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et. al. eds., 1988)).

According to the Veteran's November 1970 pre-induction medical examination report, the audiometer ASA results in pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
N/A
0
LEFT
5
5
0
N/A
5

The above evidence would suggest that the Veteran's hearing for each ear was within normal limits and did not constitute a hearing loss disability for VA purposes at the time of his enlistment into active duty.  The Veteran also denied a history of hearing loss in his report of medical history associated with this examination.

According to the Veteran's January 1973 separation medical examination report, the audiometer ISO results in pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

The above evidence would suggest that the Veteran's hearing for each ear was within normal limits at separation.  As such, the Veteran's audiometer scores do not indicate a worsening of hearing at separation when compared with the scores at pre-induction.

However, the April 2010 VA examiner of record indicated that the pre-induction results were copied from a "tracing audiometric hearing eval" and that values at 6000 Hz were omitted.  The examiner concluded that the 6000 Hz values were representative of hearing loss, and as such, the Veteran entered service with a hearing loss condition.  The examiner subsequently opined that it was less likely than not that the Veteran's hearing loss was not at least as likely as not related to acoustic trauma in service.  

The above opinion is incomplete for VA purposes and thus requires further clarification by the VA examiner.  Initially, the Veteran is presumed sound in this case as his pre-induction examination made no mention of a preexisting hearing loss.  For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  In this function, the examiner needs to provide for each ear the actual (November 1970) pre-induction audiometric values, in decibels, at 6000 Hertz, as interpreted from the cited "tracing audiometric hearing evaluation," and fully articulate the rationale as to why the decibel values at 6000 Hertz represent a showing of a hearing loss condition at the time of the Veteran entry into service.

The Board recognizes that the record contains a positive etiological opinion dated February 2011 from the Rochester VA Medical Center.  However, the sufficiency and reliability of this medical opinion still have yet to be determine, in light the medical guidance needed, as noted above, to clarify the April 2010 VA audiology examination report.  Nonetheless, the VA examiner must reconcile all opinions with the February 2011 statement in which it was noted that it was her "opinion that [chronic hearing problems and tinnitus] are related to [the Veteran's] military service."  

In addition, a June 1971 in-service treatment note reflects that the Veteran was being treated because his ear was hurting him.  The examiner should also consider and discuss this evidence when formulating an opinion regarding the Veteran's bilateral hearing loss.  

Finally, an additional attempt should be made to obtain audio records for the periods 1970 - 1971 and 1973 - 2004 from when the Veteran was employed with Case-Hoyt Corporation.  The record only reflects that a single attempt was made to obtain these records in January 2012 and that no response was received.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the necessary authorizations for the release of private records from the Case-Hoyt Corporation for the periods from 1970 - 1971 and from 1973 - 2004.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.

2.  After completion of the above, obtain an addendum opinion from the VA examiner who conducted the April 2010 VA audiometric examination (or if unavailable, from an appropriately qualified medical professional) regarding the onset and etiology of the Veteran's hearing loss in his right and left ears.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the study of this case, and the examination report should reflect that these items were reviewed.  The examiner is asked to provide a response to the following:

a). For each ear: the examiner must provide the actual (November 1970) pre-induction audiometric values, in decibels, at 6000 Hertz, as interpreted from the cited "tracing audiometric hearing evaluation" (i.e., graphical tracing from the Audiogram ASA), and fully articulate the rationale as to why the decibel values at 6000 Hertz represent a showing of a hearing loss condition at the time of the Veteran's entry into service.

For each ear: the examiner is asked to convert from ASA units to ISO (ANSI) units, the November 1970 pre-induction audiometer values, in decibels, over the range of frequencies at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.

b) For each ear: is it clear and unmistakable (i.e., the highest degree of medical certainty) that the Veteran had hearing loss prior to or at the time of his entry into active duty?

c) For each ear: if the answer to (b) is "Yes," is it clear and unmistakable (i.e., the highest degree of medical certainty) that this preexisting condition was NOT permanently aggravated as a result of military service?

d) For each ear: if the answer to (b) is "No," is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss was manifested during, or is otherwise medically related to, active military service?  

In formulating an opinion, the examiner must consider and discuss (1) the Veteran's lay assertions regarding in-service noise exposure and the history of his hearing loss, (2) the February 2011 opinion from the Rochester VAMC linking hearing loss to military service and (3) the June 1971 in-service treatment record reflecting complaints of a hurting ear.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  The AOJ should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


